Jansen, J.
(concurring in part and dissenting in part). I concur with part I of the majority’s opinion that the Worker’s Compensation Appellate Commission (wcac) erred in determining that the magistrate abused his discretion in denying defendants’ motion *569to quash Dr. Brenda Sanford’s deposition. As noted by the majority, plaintiff complied with 1979 AC, R 408.40f(a)(i) (Rule lOf) by scheduling and taking Dr. Sanford’s deposition more than twenty days before the trial date of June 5, 1991. Therefore, the wcac erred in striking Dr. Sanford’s deposition.
However, I dissent from the majority’s holding to affirm the decision of the wcac. I find that the wcac exceeded the scope of its administrative review in reversing the magistrate’s decision. I would reverse the decision of the wcac and reinstate the magistrate’s decision to award benefits to plaintiff.
Plaintiff began his employment with defendant TriCounty Distributing, Inc., in May 1985 as a warehouse manager. Plaintiff’s work responsibilities included lifting boxes of snack foods and candy bars weighing up to seventy-five to eighty pounds. Plaintiff also helped to deliver vending machines. On September 30, 1985, plaintiff was moving a vending machine, and, while pushing it, he suffered a back injury. Plaintiff went to a chiropractor the following day, and began treating with Brenda Sanford, M.D., an orthopedic surgeon, on October 17, 1985. In May 1986, plaintiff began treating with John Schafer, a chiropractor.
Tri-County voluntarily paid worker’s compensation benefits to plaintiff from October 10, 1985, until 1990. Plaintiff filed a petition on January 17, 1990, indicating that there was a dispute concerning medical benefits in the amount of approximately $20,000. TriCounty then filed a notice of dispute on August 16, 1990, after the receipt of an independent medical examination.
The wcac ruled, in part, in its decision:
*570For the sake of completeness, we note that even if Dr. Sanford’s deposition had been admissible, we axe not entirely convinced that plaintiff would have the appropriate support for his claim. The doctor’s testimony is entirely dependent upon the truthfulness of plaintiff’s version of events. As shown above, plaintiff is not credible. This severely weakens the impact and usefulness of the doctor’s conclusions.
I believe that the wcac did not act in a manner consistent with the concept of administrative appellate review that is less than review de novo in finding that the magistrate’s decision was not supported by competent, material, and substantial evidence on the whole record. Holden v Ford Motor Co, 439 Mich 257, 267-268; 484 NW2d 227 (1992).
The wcac is required to engage in a qualitative and quantitative analysis of the evidence in order to ensure a full, thorough, and fair review. MCL 418.861a(13); MSA 17.237(861a)(13). Findings of fact made by the magistrate shall be considered conclusive by the wcac if supported by competent, material, and substantial evidence on the whole record. MCL 418.861a(13); MSA 17.237(861a)(13). The wcac’s review is not de novo, and it may not simply substitute its findings for that of the magistrate. Kovach v Henry Ford Hosp, 207 Mich App 107, 111; 523 NW2d 800 (1994). If the magistrate’s conclusion is derived from competent, material, and substantial evidence' then the wcac may not substitute its judgment for that of the magistrate notwithstanding either the reasonableness or the adequacy of the wcac’s conclusion. Goff v Bil-Mar Foods, Inc (After Remand), 454 Mich 507, 514; 563 NW2d 214 (1997). On judicial appellate review, this Court decides whether the wcac acted properly by considering whether there were issues of *571credibility of live witnesses to be determined by the magistrate, the evidence considered and ignored by the magistrate and the wcac, the care taken by the magistrate and the WCAC, and the reasoning and analysis of the magistrate and the wcac. Holden, supra, p 268.
Where a party claims that the wcac has exceeded its power by reversing the decision of the magistrate, meaningful review must begin with the magistrate’s decision, because if competent, material, and substantial evidence on the whole record supports the magistrate’s decision, the wcac need go no further. If it does, the wcac has exceeded its authority. Goff, supra, p 513.
The WCAC has simply substituted its findings for that of the magistrate in this case. The wcac concluded that plaintiff was not credible “as shown by the sharp contrast between his trial testimony and the information given on the ‘Patient Introduction Card’ ” to Dr. Schafer. The wcac simply set aside the findings of the magistrate on the basis of its conclusion that plaintiff was not credible. However, the magistrate, who had the opportunity to observe plaintiff and his demeanor, was in a much better position to make a credibility finding. Further, the wcac’s decision to reverse the decision of the magistrate was based on its finding that plaintiff was not credible and that Dr. Schafer’s testimony was, therefore, unreliable. This is not the type of administrative appellate review contemplated by our constitution,1 MCL 418.861a(3); *572MSA 17.237(861a)(3),2 or our Supreme Court’s holdings in Holden and Goff. The WCAC did not engage in a qualitative and quantitative analysis of the whole record to ensure a full, thorough, and fair review. Rather, the WCAC simply set aside the findings of the magistrate and substituted its own findings under a credibility determination. This is not proper. Kovach, supra, p 111; Illes v Jones Transfer Co (On Remand), 213 Mich App 44, 56; 539 NW2d 382 (1995).
Moreover, the magistrate’s decision was supported by competent, material, and substantial evidence on the whole record because the magistrate clearly relied on the testimony of Dr. Sanford to support the finding of a causal nexus between the injury and the disability. It was appropriate for the magistrate to do so because Dr. Sanford was the first doctor to treat plaintiff immediately after his injury. Therefore, the wcac’s decision to reverse the decision of the magistrate, based in part on Dr. Schafer’s testimony as being “unreliable,” is nothing more than setting aside the finding of the magistrate and substituting its own findings. Our Supreme Court has made clear that the wcac exceeds its reviewing power when it does so. Goff, supra, p 514.
Accordingly, I would hold that the wcac exceeded its reviewing authority in this case and that it improperly substituted its judgment for that of the magistrate. I would reverse the decision of the wcac and reinstate the decision of the magistrate.

 Const 1963, art 6, § 28 provides that findings of fact in a worker’s compensation case shall be conclusive in the absence of fraud unless otherwise provided by law.


 Under this statute, findings of fact made by the magistrate shall be considered conclusive by the wcac if supported by competent, material, and substantial evidence on the whole record.